Luke,, J.
The judge of the superior court, in overruling and dismissing a certiorari from the municipal court of Atlanta, held that the plaintiff in error was properly nonsuited in its action against Mrs. N. W. Dennett for the recovery of commissions alleged to be due the plaintiff under a written contract for the exchange of two lots in Atlanta, Ga. • The material part of the contract is as follows: “The undersigned hereby agrees to buy through the L. W. Eogers Eealty & Trust Co. Inc., agents for Thos. W. Hogan, owner, party of the first part, the following described property, to wit: All that tract or parcel of land lying and being in City of Atlanta, Eulton County, Georgia, and known as 697 Ponce de Leon Avenue, according to the present system of numbering houses in the City of Atlanta, lot being 45 feet on Ponce de Leon Avenue, and running back 220 feet to alley, size of lot being approximately, for the sum of $20,000, to be paid as follows:. Assume 1st loan of $10,000 at 6% interest, and $5750 *592in monthly notes of $100 each, and an equity of $4250 in brick bungalow known as 130 Melrose Drive, Sylvan Hills, according to the present system of numbering houses in the City of Atlanta. Party of the first part agrees to assume $3250 first loan against 130 Melrose Drive. Sale price of Melrose property $7500.”
Under the decision in Trust Company of Georgia v. Neal, 161 Ga. 965 (132 S. E. 385), the consideration for the Ponce de Leon property is not set out with sufficient certainty to sustain the action. It follows that the judgment overruling the certiorari was not error.

Judgment affirmed.


Broyles, C. J., And Bloodworth, J., concur.